MEMORANDUM DECISION
                                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D),                                       Mar 07 2017, 9:30 am

this Memorandum Decision shall not be                                             CLERK
                                                                              Indiana Supreme Court
regarded as precedent or cited before any                                        Court of Appeals
                                                                                   and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Charles W. Lahey                                        Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General of Indiana
                                                        Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Nyesha Crockett,                                        March 7, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A03-1605-CR-1177
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Jane Woodward
Appellee-Plaintiff.                                     Miller, Judge
                                                        Trial Court Cause No.
                                                        71D01-1409-MR-10



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017            Page 1 of 17
                               Case Summary and Issues
[1]   Following a jury trial, Nyesha Crockett was convicted of murder and battery

      resulting in serious bodily injury and the trial court sentenced her to an

      aggregate sentence of eighty years executed in the Indiana Department of

      Correction. Crockett appeals, raising three issues for our review: 1) whether the

      State failed to turn over exculpatory evidence in contravention of Brady v.

      Maryland, 2) whether the trial court abused its discretion in admitting evidence,

      and 3) whether Crockett’s sentence is inappropriate in light of the nature of the

      offenses and her character. Concluding there is no Brady violation, the trial

      court did not abuse its discretion in admitting evidence, and Crockett’s sentence

      is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   Crockett and her boyfriend, Micahyah Grier, had two children together: A.C.,

      nicknamed LayLay, who was born on October 13, 2012, and M.C., who was

      born on September 30, 2013. On February 1, 2014, Crockett and the children

      were at a friend’s house where they were temporarily staying when Crockett left

      the home to visit with Grier. During this time, Crockett and Grier argued.

      When Crockett returned home, she entered her bedroom with the children.

      Shortly thereafter, Crockett exited the bedroom and explained to other

      individuals in the residence that A.C. was not breathing. Crockett called 911

      and explained to the operator A.C. was lying down with a scarf around her

      neck. A.C. was then taken to a local hospital where she was treated by Dr.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 2 of 17
      Darley Emenim. When A.C. arrived at the hospital, Dr. Emenim observed she

      had no heartbeat. Doctors were able to restart A.C.’s heart, but she remains in

      a vegetative state to this day.


[3]   Nearly six months later, on August 30, 2014, Crockett, Grier, and eleven-

      month-old M.C. were staying at Grier’s mother’s house. At some point, Grier

      and his friend, Tyeshun Johnson, left the home and Crockett followed the pair.

      Nearly three hours later, Crockett returned to the home and asked to borrow

      Grier’s mother’s cell phone. Because Grier did not have a phone, Crockett

      contacted Grier by calling Johnson’s phone. Crockett then sent several text

      messages to Johnson’s phone:

              9:30 p.m.: Is [Grier] with you have him call me asap
              9:23 p.m.: Imma leave him outside then
              9:25 p.m.: Come get him before i hurt him
              9:27 p.m.: Okay think i wont
              9:51 p.m.: Good luck with everything and i hope you find your
              son


      State’s Ex. 17. Around the same time, Crockett sent Grier a message on

      Facebook: “Im Gonna Make Sure You Remember This Nite Just Like The Day

      With Laylay You Gone Go Party And Your Son Gone Be In Somebody

      Dumpster.” State’s Ex. 59. Crockett thereafter returned the phone to Grier’s

      mother and entered a bedroom alone with M.C. At approximately 11:00 p.m.,

      Crockett exited the room and stated to Grier’s mother, “I can’t do this

      anymore. . . . The same thing has happened to [M.C.] that’s happened to

      [A.C.]” Transcript at 341-42. Grier’s mother immediately went to M.C. and

      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 3 of 17
      discovered him lying on the floor, his lips blue. Law enforcement arrived on

      the scene shortly thereafter and performed CPR until paramedics arrived. At

      this point, several people were at the house and due to the commotion, Crockett

      was placed in the back of a law enforcement vehicle. Law enforcement then

      took Crockett to the hospital where M.C. was receiving care. When M.C.

      arrived at the emergency room, he was treated by Dr. Emenim, who later stated

      M.C. arrived at the hospital with no heart beat and no brain function. In caring

      for M.C., Dr. Emenim observed hemorrhaging in M.C.’s eyes consistent with

      strangulation. M.C. was later pronounced dead and the autopsy report

      indicates the cause of death was homicidal asphyxia.


[4]   Crockett remained at the hospital until approximately 3:00 a.m. when law

      enforcement transported her to the St. Joseph County Sheriff’s Office Metro

      Homicide Unit Headquarters. At the time, Crockett was not handcuffed and

      she did not object to being transported. Law enforcement allowed Crockett to

      bring with her a hospital blanket and further provided Crockett with an

      opportunity to sleep when she arrived at the station. At approximately 5:30

      a.m., Detective Cook interviewed Crockett.1 Detective Cook initiated the

      discussion by informing Crockett of her Miranda rights, asked if she understood,

      and provided her with a waiver form. Crockett acknowledged she understood

      her rights and signed the waiver.




      1
       Throughout the interview, it does not appear law enforcement or Crockett knew M.C. had died in the
      hospital.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017         Page 4 of 17
[5]   During the interview, Crockett initially explained hospital staff told her A.C.’s

      injuries occurred due to a stroke. When Detective Cook asked what happened

      to M.C., Crockett explained she and M.C. were sleeping in the bedroom and

      when she woke up she observed M.C. was not breathing. About twenty-five

      minutes into the interview, Detective Cook confronted Crockett with the

      messages she sent to Johnson’s phone. Crockett became tearful and admitted

      to shaking M.C. once but explained M.C. fell asleep thereafter. A few minutes

      later, Crockett admitted to shaking M.C. a couple of times. The discussion

      continued and Crockett later admitted to shaking M.C. until he stopped crying.

      Crockett claimed M.C. was still breathing at the time but he was making

      gurgling noises. Detective Cook thereafter provided Crockett with a doll and

      encouraged her to show how she shook M.C., which she did. About one hour

      and twenty minutes into the interview, Detective Cook left the room for a

      break, the first of six total breaks Crockett received.


[6]   When Detective Cook returned from the break nearly five minutes later, he

      questioned Crockett about the circumstances surrounding A.C.’s injuries.

      Crockett denied injuring A.C. and explained A.C. enjoyed playing with scarves,

      implying A.C. must have been playing with the scarf and accidentally wrapped

      it around her neck. This portion of the interview lasted approximately twenty-

      five minutes. Detective Cook then exited the room for another five-minute

      break.


[7]   Following another twenty-five-minute session, Crockett received another break.

      Twelve minutes into this break, Crockett requested Detective Cook return to

      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 5 of 17
      the room and admitted to choking A.C. with a scarf because she was angry with

      Grier. Detective Cook then focused the interview on M.C. Crockett admitted

      she shook M.C. multiple times and threw him on the floor. Later, Crockett

      admitted to choking M.C. with one of his shirts. When asked to clarify the

      sequence of events, Crockett admitted to choking M.C. with a t-shirt, then

      kicking him, and shaking him until he stopped crying. Including the six breaks,

      the interview lasted just under four and one-half hours. Crockett was arrested

      at the conclusion of the interview.


[8]   The following day, Crockett requested another interview and spoke to Detective

      Cook. Detective Cook again read Crockett her Miranda rights. During this

      interview, Crockett denied being responsible for A.C.’s injuries. Confusingly,

      Crockett explained she previously admitted to harming A.C. because she feared

      Grier would accuse her of harming A.C. As to M.C., she acknowledged she

      put a shirt over his neck and kicked him, but denied she caused him to stop

      breathing.


[9]   On September 2, 2014, the State charged Crockett with murder, battery

      resulting in serious bodily injury as a Class B felony, aggravated battery as a

      Level 1 felony, and neglect of a dependent causing death as a Level 1 felony.

      On August 18, 2015, Crockett moved to suppress evidence of her confession,

      arguing her statements made during the interview were not voluntary. At a

      hearing on the matter, the State presented a video recording of Crockett’s

      interview and the testimony of Detective Cook. Detective Cook testified he has

      conducted hundreds of interviews over the course of his seventeen-year career

      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 6 of 17
       and does not employ any particular interrogation technique. On cross-

       examination, Crockett questioned Detective Cook as to specific interrogation

       training he received. Detective Cook explained he received training from

       numerous interrogation schools, including a Wicklander-Zulawski class in

       2011. Detective Cook could not recall whether the Reid Technique was taught

       in the class.2 When pressed whether he used “psychological techniques” to get

       Crockett to confess, Detective Cook stated, “It’s a possibility I may have. I

       used techniques from a bunch of different things that I’ve learned, including

       what I’ve taught myself. I do not follow a set guideline for a certain

       interrogation, or interview technique.” Tr. at 38.


[10]   Crockett also testified and presented the testimony of her expert witness, Dr.

       Lawrence White. In sum, Dr. White, who has published a number of articles

       pertaining to false confessions, opined Crockett was coerced into talking with

       law enforcement. In addition, he noted his belief Detective Cook’s

       interrogation style significantly matched the type of interviewing called for

       under the Reid Technique.


[11]   In denying Crockett’s motion to suppress, the trial court reviewed the

       discussions between Crockett and Detective Cook and concluded the State




       2
         Crockett makes many assertions regarding the Reid Technique throughout her brief. However, she fails to
       explain what the Reid Technique is or what effect, if any, it has on this case. We have previously discussed
       the Reid Technique and described it as a technique used by police officers when interviewing or interrogating
       suspects. See Malloch v. State, 980 N.E.2d 887, 893 (Ind. Ct. App. 2012), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017             Page 7 of 17
proved beyond a reasonable doubt Crockett’s statements were made

voluntarily, noting in relevant part,


        Although she did not complain about the behavior of the police
        when she met with them on September 1st, Crockett now
        contends her August 31 statements were involuntary and should
        be suppressed. She maintains she did not understand her rights.
        She says she agreed to an interview only because she thought she
        had to agree in order to reunite with her son. She alleges the
        police yelled at her and intimidated her during the interview.


        The recording of the August 31 interview belies Crockett’s
        claims. Crockett was clearly advised of her Miranda rights. She
        was told she did not have to talk to the police. She was told that,
        if she choose [sic] to talk, she could end the interrogation at any
        time. She was not told she had to speak with police if she wished
        to see her son. She was not oppressed or deceived. Det. Cook
        was often skeptical of Crockett’s story and occasionally raised his
        voice, but the detective did not yell at Crockett or threaten her in
        any way. Rather, whether by instinct or design, the detective was
        generally soft-spoken and solicitious [sic] of the young mother.
        Based on its review of the recorded interview, the Court does not
        find Crockett credible when she asserts she was intimidated by
        Det. Cook, was coerced by Det. Cook or that [she] made her
        statement against her will.


Appellant’s Appendix, Volume 3 at 62-63 (emphasis in original) (footnote

omitted). As to Dr. White’s testimony, the trial court noted,


        Dr. Lawrence White also offered his opinion of the interview. . . .
        At defendant’s request, Dr. White reviewed Crockett’s August 31
        statement. He did not meet with Crockett, he did not subject her
        to testing, nor, apparently did he request any records that would
        have supported her claims of post-partum depression and

Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 8 of 17
               anxiety. He also did not attempt to determine the investigating
               officers’ training and experience in interrogation.


               As he evaluated the August 31 interview, Dr. White noted
               several personal characteristics that might have made Crockett
               more vulnerable to confessing. However, Dr. White focused
               much of his criticism on Det. Cook’s behavior during the
               interrogation. According to [Dr. White], Det. Cook isolated
               Crockett and used the disparity of power between Crockett and
               Cook to place himself in a position of dominance. He then
               reinforced this dominance by his behavior toward her. Dr.
               White contends that Crockett was helpless and felt she could
               extricate herself from this position only by confessing. [Dr.
               White] opined that Crockett was, therefore, bullied and coerced
               into talking to police.


               The Court has considered Dr. White’s testimony in arriving at a
               decision here. The value of his opinion has been diminished,
               however, by his apparent failure to consider Crocket’s September
               1 explanation for her confession. According to Crockett, factors
               external to the interrogation, specifically Crockett’s concerns
               about [Grier] and his family, motivated her decision to confess.
               While perhaps there is a way to reconcile Crocket’s explanation
               for her confession and [Dr. White’s] opinion that the confession
               was coerced, Dr. White did not adequately harmonize the
               conflict.


       Id. at 63-64 (footnotes omitted).


[12]   At trial, the State admitted evidence of Crockett’s statements to Detective

       Cook. In addition, both Detective Cook and Dr. White provided essentially the

       same testimony they each provided at the hearing on Crockett’s motion to

       suppress. On rebuttal, the State called Joseph Buckley, the president of Reid


       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 9 of 17
       and Associates where the Reid Technique first originated. Buckley testified

       Wicklander-Zulawski was founded by two former employees of Reid and

       Associates. However, Buckley opined that Detective Cook did not utilize the

       Reid Technique during his interview with Crockett.


[13]   The jury found Crockett guilty as charged. The trial court entered judgment of

       conviction for murder and battery resulting in serious bodily injury and

       sentenced Crockett to eighty years executed in the Department of Correction.

       This appeal ensued. Additional facts will be added as necessary.



                                 Discussion and Decision
                                          I. Brady Violation
[14]   In Brady v. Maryland, the Supreme Court of the United States held “the

       suppression by the prosecution of evidence favorable to the accused upon

       request violates due process where the evidence is material either to guilt or to

       punishment, irrespective of the good faith or bad faith of the prosecution.” 373

       U.S. 83, 87 (1963). In order to prevail on a Brady claim, a defendant must

       establish the prosecution suppressed evidence, the evidence was favorable to the

       defense, and the evidence was material to an issue at trial. Bunch v. State, 964

       N.E.2d 274, 297 (Ind. Ct. App. 2012), trans. denied. Evidence is deemed

       material if there is a reasonable probability the result of the proceeding would

       have been different had the evidence been disclosed to the defense. Id. A

       reasonable probability is a probability sufficient to undermine confidence in the

       outcome. Id. The State will not, however, be found to have suppressed
       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 10 of 17
       material evidence if the evidence was available to the defendant through the

       exercise of reasonable diligence. Id. Evidence favorable to the defense includes

       both exculpatory and impeachment evidence. Id. at 297-98.


[15]   Crockett contends the State did not fully disclose Detective Cook’s training.

       Specifically, she claims Detective Cook was dishonest when he stated he was

       unfamiliar with the Reid Technique in light of Dr. White’s and Buckley’s

       testimony. She further argues the State “assisted in the cover-up” of Detective

       Cook’s alleged misrepresentations when attempting to impeach Dr. White’s

       testimony. Brief of Appellant at 13. However, as the State properly asserts,

       Crockett’s argument relies on testimony the trial court was not required to

       credit and numerous assumptions we need not address. Put simply, Crockett

       completely fails to point to any piece of evidence relevant to these proceedings

       that was suppressed by the State. At both the suppression hearing and trial,

       Detective Cook was questioned at length by both the State and Crockett

       regarding the training he received at Wicklander-Zulawski and the methods he

       utilizes in interviewing criminal suspects. Detective Cook remained consistent

       with his testimony that he is neither familiar with nor utilizes the Reid

       Technique. Even assuming Detective Cook misled the trial court as to his

       knowledge and use of the Reid Technique, Crockett does not present any

       evidence showing the State had knowledge of this misrepresentation and used it

       against the defense when attempting to impeach Dr. White. We are hard-

       pressed to see how the State suppressed evidence in this case and conclude the

       State did not violate Brady.


       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 11 of 17
                                  II. Admission of Evidence
                                       A. Standard of Review
[16]   Crockett challenges the voluntariness of her confession under the United States

       Constitution. “If a defendant challenges the voluntariness of a confession

       under the United States Constitution, the [S]tate must prove the statement was

       voluntarily given by a preponderance of the evidence.” Pruitt v. State, 834

       N.E.2d 90, 114 (Ind. 2005). The decision to admit a defendant’s statement is

       within the discretion of the trial court and will not be disturbed absent an abuse

       of that discretion. Ringo v. State, 736 N.E.2d 1209, 1211 (Ind. 2000). In

       reviewing the trial court’s decision to admit a defendant’s statement, “we do not

       reweigh the evidence but instead examine the record for substantial probative

       evidence of voluntariness.” Id.


                                              B. Confession
[17]   Crockett claims the trial court abused its discretion in admitting the statements

       she made to Detective Cook because such statements were made involuntarily.

       We disagree.


[18]   “A statement is voluntary if, in the light of the totality of the circumstances,

       the confession is the product of a rational intellect and not the result of physical

       abuse, psychological intimidation, or deceptive interrogation tactics that have

       overcome the defendant’s free will.” State v. Keller, 845 N.E.2d 154, 165 (Ind.

       Ct. App. 2006) (citation and internal quotation marks omitted). In determining

       whether a statement is given voluntarily, the trial court must consider the

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 12 of 17
       totality of the circumstances, including police coercion; the length, location,

       and continuity of the interrogation; and the defendant’s maturity, education,

       physical condition, and mental health. Pruitt, 834 N.E.2d at 115.


[19]   We have carefully reviewed the record and video recording of Crockett’s

       interview with Detective Cook, and consistent with the trial court’s conclusion

       and reasoning noted above, we fail to find any intimidation, threats, deception,

       coercion or any other notable factors raised by Crockett invalidating the

       voluntariness of her statements. In considering the totality of the

       circumstances, we note Crockett was twenty-one-years old at the time. She had

       completed her junior year of high school, but never graduated. Crockett was

       suffering from a cough at the beginning of the interview and also self-reported

       she suffered from post-partum depression and also anxiety, but as the trial court

       noted, these issues do not appear to affect the voluntariness of her statements:

               Crockett conversed easily with Det. Cook; she was not confused
               by his questions or the topics he discussed. She responded
               appropriately to the detective’s inquiries. While probably weary
               and undoubtedly distressed, Crockett did not appear impaired by
               either fatigue or the strain of her child’s situation. She was
               sometimes weepy and sometimes subdued, yet she remained
               attentive and engaged. On several occasions she corrected Det.
               Cook when she felt he had misstated her responses . . . . There
               was nothing either in Crockett’s demeanor or in her discussions
               that suggested a particular vulnerability to interrogation.


       Appellant’s App., Vol. 3 at 66.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 13 of 17
[20]   Prior to the interview, Crockett was escorted from the hospital to the homicide

       unit by law enforcement. During this time, she was not placed in handcuffs nor

       was she arrested. Law enforcement then placed Crockett in an interview room3

       and at no point during the interview did law enforcement restrain Crockett with

       handcuffs or shackles. Rather, Detective Cook allowed Crockett to wrap

       herself in a blanket and roam freely throughout the room. At the beginning of

       the interview, Detective Cook read Crockett her Miranda rights, Crockett

       indicated she understood, and Crockett thereafter waived those rights.


[21]   Throughout the interview, Detective Cook was polite and respectful. We

       certainly acknowledge Detective Cook raised his voice at times and pressed

       Crockett for answers, but there is nothing exceptional about this circumstance

       given the investigation into a grave injury to a child and this only occurred after

       Detective Cook felt Crockett was being dishonest. Even as Dr. White observed,

       Detective Cook did not make any promises, present false evidence, threaten

       Crockett, or physically harm her.4 See Malloch v. State, 980 N.E.2d 887, 901-04

       (Ind. Ct. App. 2012) (affirming a trial court’s finding the defendant’s confession

       to child molesting was voluntary on state and federal grounds despite the

       detective asserting forty-nine times the defendant was awake and consciously




       3
           According to Detective Cook, the room was one of the largest interview rooms in the station.
       4
         Crockett also argues Detective Cook’s use of a doll was a manipulative tactic. The doll was originally
       introduced so Crockett could demonstrate how she shook M.C. As the interview continued, however,
       Detective Cook encouraged Crockett to treat the doll as a surrogate to her children. As the trial court noted,
       this was a disturbing portion of the interview to view, but “Crockett never appeared to have confused the doll
       with a human child.” Appellant’s App., Vol. 3 at 67 n.8.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017               Page 14 of 17
       touched the child, challenging the defendant’s manhood, accusing the

       defendant of committing disturbing acts, berating him, and making false

       assertions regarding evidence), trans. denied.


[22]   We further note the entire interview lasted only four and one-half hours,

       including six breaks. Despite being free to leave or terminate the interview,

       Crockett—on at least two occasions—ended a break early by requesting to

       speak further with Detective Cook. We conclude the State proved by a

       preponderance of the evidence Crockett’s statements were voluntary under the

       United State Constitution.5


                                   III. Inappropriate Sentence
[23]   Indiana Appellate Rule 7(B) provides, “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” The defendant bears the burden of

       persuading this court his or her sentence is inappropriate. Childress v. State, 848

       N.E.2d 1073, 1080 (Ind. 2006). Whether we regard a sentence as inappropriate

       turns on “the culpability of the defendant, the severity of the crime, the damage

       done to others, and myriad other factors that come to light in a given




       5
         To the extent Crockett also challenges her confession under the Indiana Constitution, we agree with the
       trial court the State presented evidence beyond a reasonable doubt showing Crockett’s statements were
       voluntary. See Pruitt, 834 N.E.2d at 114-15 (Ind. 2005) (noting the Indiana Constitution requires the State to
       prove beyond a reasonable doubt the defendant’s statement was voluntarily given).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017             Page 15 of 17
       case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role

       of appellate review is to “leaven the outliers,” not achieve the perceived

       “correct” result in each case. Id. at 1225.


[24]   The advisory sentence is the starting point the legislature selected as

       an appropriate sentence for the crime committed. Anglemyer v. State, 868

       N.E.2d 482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).

       Here, Crockett was convicted of murder and battery resulting in serious bodily

       injury, a Class B felony. A person convicted of murder shall be imprisoned for

       a fixed term of between forty-five and sixty-five years, with the advisory

       sentence being fifty-five years. Ind. Code § 35-50-2-3. In addition, a person

       convicted of a Class B felony shall be imprisoned for a fixed term of between six

       and twenty years, with the advisory sentence being ten years. Ind. Code § 35-

       50-2-5(a). The trial court sentenced Crockett to sixty years executed for murder

       and twenty years executed for battery resulting in serious bodily injury, to be

       served consecutively for an aggregate sentence of eighty years executed in the

       Department of Correction.


[25]   As to the nature of the offenses, we note Crockett was the mother of two infant

       children. Such a responsibility put her in a position of trust and care over the

       children. After choking A.C. with a scarf and leaving her in a vegetative state

       for the remainder of her life, Crockett also choked and killed her son, M.C. As

       to the character of the offender, we note nothing exceptional apart from the

       offenses she committed. Although Crockett claims she suffers from mental

       illnesses and is a victim of domestic abuse, there is no evidence in the record to

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 16 of 17
       support these claims. We conclude Crockett’s sentence is not inappropriate in

       light of the nature of the offenses and her character.



                                              Conclusion
[26]   We conclude the State did not commit a Brady violation, the trial court did not

       abuse its discretion in admitting Crockett’s statements, and Crockett’s sentence

       is not inappropriate in light of the nature of the offenses and her character.

       Accordingly, we affirm.


[27]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-CR-1177 | March 7, 2017   Page 17 of 17